Per Curiam:
We think the application for the writ was properly denied. The ancient office of coroner, with the powers of subpoenaing witneses, conducting inquests and issuing warrants of arrest, is terminated and abolished within the city of New York on January 1, 1918, under chapter 284 of the Laws of 1915. The office of chief medical examiner, created by further sections of this act, is in no respect identical with the office of coroner. The duties of coroner in civil matters under the provisions of title 3 of chapter 2 of the Code of Civil Procedure, are henceforward to be performed by the county clerk of the appropriate county within the city of New York. It is conceded that the Legislature had the 'power to abolish the office of coroner as not a constitutional office. Here, the abolition of the office is real and absolute, and no substantial part of-its duties is transferred to the chief medical examiner. The office of coroner having been thus terminated, there is no vacancy to be filled at this election. '
The order denying the writ of mandamus is affirmed, without costs.
Jenks, P. J., Stapleton, Putnam and Blackmar, JJ., concurred.
Order denying writ of mandamus affirmed, without costs.